Case 4:14-cv-00130-RCY-RJK Document 376 Filed 03/16/20 Page 1 of 5 PageID# 25608




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION

  JAMESINA CRAWFORD, et al.,                       )
                                                   )      Case No. 4:14-cv-00130-AWA-RJK
         Plaintiffs,                               )
                                                   )      JURY TRIAL DEMANDED
  vs.                                              )
                                                   )      Judge Arenda Wright Allen
  NEWPORT NEWS               INDUSTRIAL            )
  CORPORATION,                                     )
                                                   )
         Defendant.                                )
              JOINT MOTION FOR LEAVE TO AMEND SCHEDULING ORDER

         Plaintiffs and Defendant Newport News Industrial Corporation (“Defendant”)

  (collectively, the “parties”) respectfully move this Court for leave to file an amended scheduling

  order. In support of their joint motion, the parties state:

         1.      As the Court has noted previously this is a “complex,” multi-plaintiff employment

  lawsuit.

         2.      On September 9, 2015, the Court issued an initial Scheduling Order in this case.

  Doc. 41. It was subsequently modified on April 13, 2016. Doc. 98.

         3.      Because of the extensiveness of discovery, motion practice, etc., originally-

  scheduled trial dates were stricken.

         4.      Following resolution of numerous motions for summary judgment and other post-

  discovery motion practice, on January 9, 2020, the Court reset trial in this case for October 14,

  2020 at 10 a.m.

         5.      Due to the complexity of the case and number of remaining plaintiffs, the trial is

  scheduled for six weeks.
Case 4:14-cv-00130-RCY-RJK Document 376 Filed 03/16/20 Page 2 of 5 PageID# 25609




         6.      To assist in the smooth administration of the trial, the parties have worked

  cooperatively and agreed to various pre-trial deadlines to govern, for example, supplementation

  of discovery, exchange of exhibits and deposition designations, etc. The parties’ Proposed

  Amended Scheduling Order is filed with this Motion as Exhibit 1.

         7.      Accordingly, the parties respectfully request the Court grant their motion for leave

  and amend the scheduling order(s) to adopt the deadlines proposed.

         8.      Because the parties agree to the relief sought and bring this as a joint motion, no

  hearing will be requested.

         WHEREFORE, for good cause shown, the parties respectfully request the Court grant

  their Joint Motion for Leave to Amend Scheduling Order, adopt the deadlines proposed, and for

  such other relief as the Court deems proper.




                                                  2
Case 4:14-cv-00130-RCY-RJK Document 376 Filed 03/16/20 Page 3 of 5 PageID# 25610




  RESPECTFULLY SUBMITTED,
  /s/ Sharon Reyes                            /s/ James H. Shoemaker, Jr.
  Burt H. Whitt                               James H. Shoemaker, Jr.
  Virginia State Bar No.                      Jason E. Messersmith
  18308                                       PATTEN, WORNOM, HATTEN &
  Patrick H. O'Donnell                        DIAMONSTEIN, L.C.
  Virginia State Bar No. 29637                12350 Jefferson Avenue, Suite 300
  Sharon K. Reyes                             Newport News, VA 23602
  Virginia Bar No. 87701                      jshoemaker@phwd.com
  KAUFMAN & CANOLES, P.C. 150 West            jmessersmith@phwd.com
  Main Street, Suite 2100 P.O. Box 3037
  Norfolk, VA 23510                           Joshua Friedman
  Telephone: (757) 624-3300                   Rebecca Houlding
  Facsimile: (888) 360-9092                   Jesse Centrella
  bhwhitt@kaufcan.com                         FRIEDMAN AND HOULDING LLP
  phodonnell@kaufcan.com                      1050 Seven Oaks Lane
  skreyes@kaufcan.com                         Mamaroneck, NY 10543
                                              (888) 369-1119
  Scott W. Kezman                             josh@joshuafriedmanesq.com
  Virginia State Bar No. 36831                rebecca@joshuafriedmanesq.com
  Counsel for Newport News Industrial         jesse@joshuafriedmanesq.com
  Corporation
  4101 Washington Ave                         ATTORNEYS FOR PLAINTIFFS
  Newport News, VA 23607
  Telephone: (757) 380-7157
  Facsimile: (757) 380-3875
  Scott.W.Kezman@hii-co.com

  Donald S. Prophete
  Missouri Bar No. 56058
  Nicole H. Howell
  Missouri Bar No. 56815
  Jill E. Moenius
  Missouri Bar No. 65050
  CONSTANGY, BROOKS, SMITH
   & PROPHETE, LLP
  2600 Grand Blvd., Suite 750
  Kansas City, MO 64118
  Telephone: (816) 472-6400
  Facsimile: (816) 472-6401
  dprophete@constangy.com
  nhowell@constangy.com
  jmoenius@constangy.com




                                          3
Case 4:14-cv-00130-RCY-RJK Document 376 Filed 03/16/20 Page 4 of 5 PageID# 25611




  Robert Ortbals, Jr.                      Anjanette Cabrera
  Missouri Bar No. 56540                   New York Bar No. 3941085
  CONSTANGY, BROOKS, SMITH                 Naveen Kabir
   & PROPHETE, LLP                         New York Bar No. 4674511
  7733 Forsyth Blvd., Suite 1325           CONSTANGY, BROOKS, SMITH
  St. Louis, MO 63105                       & PROPHETE, LLP
  Telephone: (314) 925-7270                101 Avenue of the Americas
  Facsimile: (314) 727-1978                8th and 9th Floors
  rortbals@constangy.com                   New York, NY 10013
                                           Telephone: (646) 341-6544
                                           Facsimile: (646) 341-6543
                                           acabrera@constangy.com
                                           nkabir@constangy.com

  Steven W. Moore                          Daniel F. Basnight
  Colorado Bar No. 23320                   Virginia State Bar No. 42583
  CONSTANGY, BROOKS, SMITH                 KAUFMAN & CANOLES, P.C.
   & PROPHETE, LLP                         One City Center
  600 17th Street, Suite 2700S             11815 Fountain Way, Suite 400
  Denver, CO 80202                         Newport News, VA 23606
  smoore@constangy.com                     Telephone: (757) 873-6300
                                           Facsimile: (757) 873-6359
                                           dbasnight@kaufcan.com

  ATTORNEYS FOR DEFENDANT




                                       4
Case 4:14-cv-00130-RCY-RJK Document 376 Filed 03/16/20 Page 5 of 5 PageID# 25612




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 16th day of March, 2020, I will electronically file the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing to the following:

          James H. Shoemaker, Jr.
          Jason E. Messersmith
          PATTEN, WORNOM, HATTEN &
          DIAMONSTEIN, L.C.
          12350 Jefferson Avenue, Suite 300
          Newport News, VA 23602
          jshoemaker@phwd.com
          jmessersmith@phwd.com

          Joshua Friedman
          Rebecca Houlding
          Jesse Centrella
          FRIEDMAN & HOULDING LLP
          1050 Seven Oaks Lane
          Mamaroneck, NY 10543
          josh@joshuafriedmanesq.com
          rebecca@joshuafriedmanesq.com
          jesse@joshuafriedmanesq.com

          ATTORNEYS FOR PLAINTIFFS

                                                 /s/ Sharon Reyes
                                                Burt H. Whitt
                                                Virginia State Bar No. 18308
                                                Patrick H. O'Donnell
                                                Virginia State Bar No. 29637
                                                Sharon K. Reyes
                                                Virginia Bar No. 87701
                                                KAUFMAN & CANOLES, P.C.
                                                150 West Main Street, Suite 2100
                                                P.O. Box 3037
                                                Norfolk, VA 23510
                                                Telephone: (757) 624-3300
                                                Facsimile: (888) 360-9092
                                                bhwhitt@kaufcan.com
                                                phodonnell@kaufcan.com
                                                skreyes@kaufcan.com
                                                ATTORNEYS FOR DEFENDANT



                                                5
  18254153v2
